Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                       No. 04-19-00529-CV

                                        Isabel MARTINEZ,
                                             Appellant

                                                 v.

                              Ana LITOFSKY and Michael Litofsky,
                                         Appellees

                     From the County Court at Law No. 10, Bexar County, Texas
                                  Trial Court No. 2019CV05367
                           Honorable John Francis Davis, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: October 23, 2019

DISMISSED FOR WANT OF PROSECUTION

           Appellant’s brief was due to be filed by September 4, 2019. Because the brief was not

timely filed, appellant was ordered to show cause in writing by September 30, 2019, why this

appeal should not be dismissed for want of prosecution. TEX. R. APP. P. 38.8(a). Appellant did

not respond to this court’s order. Accordingly, the appeal is dismissed for want of prosecution.

See id.

                                                  PER CURIAM